[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              June 16, 2006
                             No. 05-16403                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                    D. C. Docket No. 04-00138-CR-CG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

KELONE LEVESE HOLMES,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                              (June 16, 2006)


Before TJOFLAT, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      Kelone Levese Holmes appeals his 57-month sentence for being a convicted

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). He argues

on appeal that the sentence imposed by the district court on remand was

unreasonable in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160

L.Ed.2d 621 (2005), and 18 U.S.C. § 3553 (a).

      It light of Booker, we review a final sentence under the advisory Guidelines

for reasonableness. United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir.

2005). We do not review each individual decision made during the sentencing

process, however. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir.

2005). This reasonableness inquiry is guided by the factors set forth at 18 U.S.C.

§ 3553(a). Winingear, 422 F.3d at 1246; Booker, 125 S.Ct. at 766. We have

rejected the proposition that sentences at the low-end of the advisory Guideline

range are per se reasonable, though we have stated that “ordinarily we would

expect a sentence within the Guidelines range to be reasonable.” United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Under Booker, “the Sixth Amendment right to trial by jury is violated where

under a mandatory guidelines system a sentence is increased because of an

enhancement based on facts found by the judge that were neither admitted by the

defendant nor found by the jury.” United States v. Rodriguez, 398 F.3d 1291,



                                          2
1298 (11th Cir.) cert. denied, 125 S.Ct. 2935 (2005). Specifically, the Supreme

Court held that the mandatory nature of the Federal Sentencing Guidelines

rendered them incompatible with the Sixth Amendment’s guarantee to the right to

a jury trial. Booker, 125 S.Ct. at 749-52. However, it also stated that “[i]f the

Guidelines as currently written could be read as merely advisory provisions that

recommended, rather than required, the selection of particular sentences in

response to differing sets of facts, their use would not implicate the Sixth

Amendment.” Id. at 750.

      In a second and separate majority opinion in Booker, the Court concluded

that, to best preserve Congress’ intent in enacting the Sentencing Reform Act of

1984, the appropriate remedy was to “excise” two specific sections - 18 U.S.C.

§ 3553(b)(1) (requiring a sentence within the Guideline range, absent a departure)

and 18 U.S.C. § 3742(e) (establishing standards of review on appeal, including

de novo review of departures from the applicable Guideline range) - thereby

effectively rendering the Sentencing Guidelines advisory. Id. at 764.

      Therefore, in light of Booker, the district court must first accurately calculate

the Guideline range, and then it “may impose a more severe or more lenient

sentence” after considering the § 3553(a) factors. Crawford, 407 F.3d at 1179.

The factors include the available sentences, the applicable Guideline range, the



                                           3
nature and circumstances of the offense, and the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment for the offense. 18 U.S.C. § 3553(a). We have clarified that the district

court is not obligated to specifically address and analyze on the record every

§ 3553(a) factor, rather, a statement that the court considered the factors is

sufficient in post-Booker sentences. United States v. Scott, 426 F.3d 1324, 1329

(11th Cir. 2005).

      At Holmes’s sentencing hearing, the district court heard mitigating factors

as to his family and personal situation. The court stated that it reached the

57-month sentence after calculating the Guideline range and applying it in an

advisory manner. It specified it had considered the advisory nature of the

Guidelines as well as the sentencing factors set forth in § 3553(a), and determined

that a sentence at the low-end of the range was most appropriate in light of those

considerations. The sentence fell well below the statutory maximum term of 120

months’ imprisonment. See 18 U.S.C. § 924(a)(2); Winingear, 422 F.3d at 1246.

Accordingly, the district court considered the § 3553(a) factors and conducted a

proper reasonableness inquiry. See Winingear, 422 F.3d at 1246; Booker, 125

S.Ct. at 766; Scott, 426 F.3d at 1329; 18 U.S.C. § 3553(a).

      Holmes’s claim that the district court should have ordered his federal



                                           4
sentence run, at least in part, concurrent with his state sentence is similarly without

merit, given that the 57-month sentence on its own is not unreasonable. See

Winingear, 422 F.3d at 1246; Booker, 125 S.Ct. at 766; Scott, 426 F.3d at 1329;

18 U.S.C. § 3553(a). Finally, Holmes does not claim that there was error in the

district court’s Guideline calculations, and none is apparent. See Crawford, 407

F.3d at 1179.

      Based upon the foregoing, we affirm Holmes’s sentence.

      AFFIRMED.




                                           5